DETAILED ACTION
This is an Office action based on application number 16/647,820 filed 16 March 2020, which is a national stage entry of PCT/EP2018/072652 filed 22 August 2018, which claims priority to DE202017107156.1 filed 24 November 2017.
Amendments to the claims, filed 20 April 2020, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
	In the instant case, the original disclosure makes reference to foreign documents (WO 2003/033611, EP 2,546,317, and EP 1,607,459) without listing said foreign documents in an IDS and providing copies of said foreign documents.

Claim Interpretation
Claim 1 recites the transitional phrase “constituted entirely or partially of” in line 7. This is not a typical transitional phrase as described in MPEP §2111.03 (e.g., comprising of, consisting of, consisting essentially of, etc.). Based on the language, limitation appears to be an alternate combination of “comprising or consisting of”; therefore, giving the claim the broadest reasonable interpretation and for the purpose or prosecution, the transitional phrase is considered open-ended (i.e., comparable to the phrase “comprising”), and does not exclude additional, unrecited elements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the transitional phrase “the substrate consists at least partially of” in lines 2-3. The limitation is indefinite because the transitional phrase “consists of” excludes any element, step, or ingredient not specified in the claim. See MPEP §2111.03(II). However, the recitation of “at least partially of” implies an open-ended 
	For the purpose of prosecution, the claim is interpreted as open-ended and the claimed substrate may contain any other, non-recited material in addition to those required by the claim.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation of an adhesive compound based on an “acrylate”, and the claim also recites “preferably an acrylate melt adhesive compound” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purpose of prosecution, the claim is construed to be inclusive of any adhesive compound based on an acrylate.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 8-9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayan et al. (US Patent Application Publication No. US 2010/0129650 A1) (Mayan).

Regarding instant claim 1, Mayan discloses a tape useful as a wire harnessing tape for use in the automotive industry (paragraph [0001]) comprising a wet-laid nonwoven backing material and an adhesive (Claim 1). Mayan further discloses that color additives are added to the nonwoven backing material in the form of dyes inclusive of carbon black and ferric oxide pigments (paragraphs [0056-0057]) (i.e., dyes constituted entirely or partially of inorganic mineral pigments).

Regarding instant claim 2, Mayan further discloses that ferric oxide pigments are added to provide appropriate color (paragraph [0057]).

Regarding instant claim 8, Mayan further discloses that the dyes and pigments are applied starting from the polymer or pulp of fibers prior to web formation, for example, in certain polymers such as polyester, dyes are added as a concentrate prior 

Regarding instant claim 9, Mayan further disclose that the nonwoven backing comprises polyester fibers (paragraph [0026]).

Regarding instant claim 10, Mayan further discloses that the adhesive is inclusive of pressure-sensitive adhesives based on acrylates and natural or synthetic, especially those in a hot-melt form (paragraph [0060]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Auktun et al. (US Patent Application Publication No. US 2013/0017746 A1) (Auktun) in view of Booth et al. (US Patent Application Publication No. US 2007/0144402 A1) (Booth).

Regarding instant claim 1, Auktun discloses an adhesive tape for wrapping an elongate product such as leads or cable looms, wherein said adhesive tape has a textile 
	Auktun further uses that said adhesive tape is used in the automotive industry (paragraph [0070]).
	Auktun further discloses that in the wake of increasing introduction of hybrid cars, adhesive tapes/sleeves are required to fulfil a warning function, wherein all cable and cable bundles with voltages greater than 60 V must be marked by an orange shade (paragraph [0005]).
	Auktun further discloses that the carrier is colored with a mixture of dyes and/or pigments (paragraph [0017]), particularly a mixture of yellow and red dyes and/or pigments (paragraph [0022]).
	Auktun does not explicitly disclose a dye constituted by inorganic mineral pigments.
	However, Booth discloses inorganic pigments having red to yellow hues (paragraph [0001]). Booth discloses that said inorganic pigments are brightly colored (paragraph [0005]). Booth teaches that the pigments are suitable for the coloration of plastics (paragraph [0010]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the inorganic pigment of Booth as the yellow and/or red pigment desired by Auktun. The motivation for doing so would have been that such inorganic pigments are brightly colored. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Therefore, it would have been obvious to combine Booth with Auktun to obtain the invention as specified by the instant claim.

Regarding instant claim 2, Booth further discloses that the inorganic pigments are based on the formula SnxM2O7-yAy (Claim 20), which is construed to be a substituted oxide and encompassed by the scope of the claimed oxides.

Regarding instant claim 3, Booth further discloses that the inorganic pigments are based on a modified pyrochlore structure (paragraph [0001]).

Regarding instant claim 4, the instant claim depends from claim 2, wherein the recited phosphates, arsenates, or vanadates are an optional component. Therefore, since Booth meets the at least one required element of claim 2 (i.e., inorganic oxide mineral pigments), the prior art combination meets the limitations of the instant claim, since said limitations of the instant claim are optional.

Regarding instant claim 5, Booth discloses inorganic pigments having yellow hues (paragraph [0001]).

Regarding instant claim 6, Auktun discloses that the carrier is colored with a mixture of dyes and/or pigments (paragraph [0017]), particularly a mixture of yellow and 
	Booth further discloses inorganic pigments having yellow hues (paragraph [0001]).

Regarding instant claim 7, Auktun discloses that the carrier is colored with a mixture of dyes and/or pigments (paragraph [0017]), particularly a mixture of yellow and red dyes and/or pigments (paragraph [0022]).
	Auktun does not explicitly disclose that both the yellow and red pigments are inorganic.
	However, Booth discloses inorganic pigments having red to yellow hues (paragraph [0001]). Booth discloses that said inorganic pigments are brightly colored (paragraph [0005]). Booth teaches that the pigments are suitable for the coloration of plastics (paragraph [0010]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the inorganic pigment of Booth as the yellow and/or red pigment desired by Auktun. The motivation for doing so would have been that such inorganic pigments are brightly colored. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).


Regarding instant claim 8, Auktun further discloses that the fibers, filaments, or threads of the textile carrier are penetrated completely by the dyes and/or pigments (paragraph [0061]).

Regarding instant claim 9, Auktun further discloses that the textile carrier comprises fibers made from polyester fibers, polypropylene fibers, polyethylene fibers, or polyamide fibers (paragraph [0054]).

Regarding instant claim 10, Auktun further discloses that the adhesive is a natural or synthetic rubber-based adhesive, a silicone adhesive, or a polyacrylate adhesive, with specific preference to a low molecular weight acrylate pressure-sensitive hotmelt adhesive (paragraph [0070]).

Claims 1-3, 5-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Auktun in view of Sullivan (US Patent No. 5,399,335) (Sullivan).

Regarding instant claim 1, Auktun discloses an adhesive tape for wrapping an elongate product such as leads or cable looms, wherein said adhesive tape has a textile carrier and a pressure-sensitive adhesive coating applied to at least one side of the carrier (paragraph [0001]).

	Auktun further discloses that in the wake of increasing introduction of hybrid cars, adhesive tapes/sleeves are required to fulfil a warning function, wherein all cable and cable bundles with voltages greater than 60 V must be marked by an orange shade (paragraph [0005]).
	Auktun further discloses that the carrier is colored with a mixture of dyes and/or pigments (paragraph [0017]), particularly a mixture of yellow and red dyes and/or pigments (paragraph [0022]).
	Auktun does not explicitly disclose a dye constituted by inorganic mineral pigments.
	However, Sullivan discloses bismuth vanadate (BiVO4) compounds (Abstract) that exhibit high quality pigmentary properties, particularly a desired bright yellow color and high tinting capacity, which are particularly suited for pigmenting a wide variety of high molecular weight organic materials including organic polymers (col. 3, lines 36-41).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the inorganic pigment of Sullivan as the yellow pigment desired by Auktun. The motivation for doing so would have been that such an inorganic pigment exhibits high quality pigmentary properties and is well suited for pigmenting organic polymers. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).


Regarding instant claim 2, the bismuth vanadate (BiVO4) compounds of Sullivan are construed to be vanadates.

Regarding instant claim 3, the instant claim depends from claim 2, wherein the recited mineral class of oxides and hydroxides is an optional component. Therefore, since Booth meets the at least one required element of claim 2 (i.e., a vanadate), the prior art combination meets the limitations of the instant claim, since said limitations of the instant claim are optional.

Regarding instant claim 5, Sullivan discloses bismuth vanadate (BiVO4) compounds (Abstract) that exhibit high quality pigmentary properties, particularly a desired bright yellow color and high tinting capacity, which are particularly suited for pigmenting a wide variety of high molecular weight organic materials including organic polymers (col. 3, lines 36-41). Bismuth vanadate is readily understood to be an inorganic pigment.

Regarding instant claim 6, Auktun discloses that the carrier is colored with a mixture of dyes and/or pigments (paragraph [0017]), particularly a mixture of yellow and red dyes and/or pigments, wherein the red dye and/or pigment is an azo compound 
	Further, Sullivan discloses bismuth vanadate (BiVO4) compounds (Abstract) that exhibit high quality pigmentary properties, particularly a desired bright yellow color and high tinting capacity, which are particularly suited for pigmenting a wide variety of high molecular weight organic materials including organic polymers (col. 3, lines 36-41). Bismuth vanadate is readily understood to be an inorganic pigment.

Regarding instant claim 8, Auktun further discloses that the fibers, filaments, or threads of the textile carrier are penetrated completely by the dyes and/or pigments (paragraph [0061]).

Regarding instant claim 9, Auktun further discloses that the textile carrier comprises fibers made from polyester fibers, polypropylene fibers, polyethylene fibers, or polyamide fibers (paragraph [0054]).

Regarding instant claim 10, Auktun further discloses that the adhesive is a natural or synthetic rubber-based adhesive, a silicone adhesive, or a polyacrylate adhesive, with specific preference to a low molecular weight acrylate pressure-sensitive hotmelt adhesive (paragraph [0070]).

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Auktun in view of Sullivan as applied to claims 1 and 2 above, and further in view of Booth.

Regarding instant claims 3 and 7 Auktun in view of Sullivan discloses adhesive tape comprising a textile substrate colored orange by a mixture of red and yellow dyes and/or pigments, wherein said inorganic dyes and/or pigments are inclusive of bismuth vanadate, as cited above.
	Auktun in view of Sullivan does not explicitly disclose a red inorganic mineral pigment of the mineral class of oxides and hydroxides, specifically pyrochlores or rutiles.
	However, Booth discloses inorganic pigments having red to yellow hues (paragraph [0001]). Booth discloses that said inorganic pigments are brightly colored (paragraph [0005]). Booth teaches that the pigments are suitable for the coloration of plastics (paragraph [0010]).
	Booth further discloses that the inorganic pigments are based on the formula SnxM2O7-yAy (Claim 20), which is construed to be a substituted oxide and encompassed by the scope of the claimed oxides.
	Booth further discloses that the inorganic pigments are based on a modified pyrochlore structure (paragraph [0001]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the inorganic pigment of Booth as the red pigment desired by Auktun. The motivation for KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Therefore, it would have been obvious to combine Booth with Auktun in view of Sullivan to obtain the invention as specified by the instant claim.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Auktun in view of Sullivan as applied to claim 2 above, and further in view of Kumari et al. (Brilliant yellow color and enhanced NIR reflectance of monoclinic BiVO4 through distortion in VO43- tetrahedra) (Kumari), and as evidenced by the Hudson Institute of Mineralogy – Clinobisvanite (Hudson).

Regarding instant claim 4, Auktun in view of Sullivan discloses adhesive tape comprising a textile substrate colored by inorganic dyes and/or pigments inclusive of bismuth vanadate, as cited above.
	Auktun in view of Sullivan does not explicitly disclose that that vanadate specifically a clinobisvanite.
	However, Kumari discloses that monoclinic BiVO4 exhibits a vivid yellow color (page 134, col. 2). 
	Further, Hudson provides evidence that monoclinic BiVO4 is referred to as clinobisvanite.

	The motivation for doing so would have been that monoclinic bismuth vanadate exhibits a vivid yellow color.
	Therefore, it would have been obvious to combine Kumari as evidenced by Hudson with Auktun in view of Sullivan to obtain the invention as specified by the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        12/03/2021